Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	Rejection under 101 has been withdrawn since the amended independent claims 1, 26 and 35 as a whole include a combination of limitations that has been found as significantly more.    
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Mike Davis on November 12, 2021 and also on the mail from Attorney Mike Davis to Examiner Thuy Nguyen on November 12, 2021.  
3.	 The Claims have been amended as follows:
1.	(Currently Amended) A system comprising:
one or more processors; and
one or more machine-readable media communicatively coupled to the one or more processors and having instructions stored thereon that, in response to execution by the one or more processors, cause the system to perform operations, the operations comprising:

user selection of displayed links when navigating a website that includes multiple internal pages, wherein one or more of the internal pages include a plurality of 
multiple link parameters of selected links;
storing historical data that includes the user navigation metrics based on the monitoring;
obtaining, based on the historical datacannibalization metric that corresponds to the plurality of links presented on an internal page, the cannibalization metric associated with navigation away from the website 
determining a relationship between the cannibalization metric and a particular cannibalization covariate that corresponds to the plurality of links, the particular cannibalization covariate predicting navigation away from the website;
determining a relationship between a first link parameter and the particular cannibalization covariate;


determining, based on the relationship between the first link parameter and the particular cannibalization covariate, a set of values of the first link parameter that correspond to less than a threshold amount of navigation away from the website 
selecting a value of the first link parameter that is within the set of values; and
controlling an amount of user navigation away from the website by causing presentation of a link using [[a]] the selected value of the first link parameter that is within the set of values. 

2-21.	(Canceled)

22.	(Currently Amended) The system of claim 1, wherein the user navigation metrics 
number of times a link to the same location was viewed.

23.	(Currently Amended) The system of claim 1, wherein the historical data further includes:
one or more historical values of the cannibalization metric; and
estimated value of displaying one or more links.

24.	(Previously Presented) The system of claim 23, wherein the historical data further includes:
one or more non-selection navigation activities.

25.	(Previously Presented) The system of claim 1, wherein the multiple link parameters include:
link size and link position.

26.	(Currently Amended) A method, comprising:
monitoring, by a computing system, one or more user navigation metrics, including:
user selection of displayed links when navigating a website that includes multiple internal pages, wherein one or more of the internal pages include a plurality of 
multiple link parameters of selected links;
storing, by the computing system, historical data that includes the user navigation metrics based on the monitoring;
obtaining, by the computing system based on the historical data, including the user selection of displayed links, a cannibalization metric that corresponds to [[a]] the plurality of links presented on an internal page, the cannibalization metric associated with navigation away from the website 
determining, by the computing system, a relationship between the cannibalization metric and a particular cannibalization covariate that corresponds to the plurality of links, the particular cannibalization covariate predicting navigation away from the website;
determining, by the computing system, a relationship between a first link parameter and the particular cannibalization covariate;


determining, by the computing system based on the relationship between the first link parameter and the particular cannibalization covariate, a set of values of the first link parameter that correspond to less than a threshold amount of navigation away from the website 
selecting, by the computing system, a value of the first link parameter that is within the set of values; and
controlling, by the computing system, an amount of user navigation away from the website by causing presentation of a link using [[a]] the selected value of the first link parameter that is within the set of values.

27.	(Canceled)

28.	(Previously Presented) The method of claim 26, wherein the historical data further includes:
number of times a link to the same location was viewed.

29.	(Currently Amended) The method of claim 26, wherein the historical data further includes:
one or more historical values of the cannibalization metric; and
estimated value of displaying one or more links.

30.	(Previously Presented) The method of claim 29, wherein the historical data further includes:
one or more non-selection navigation activities.

31.	(Previously Presented) The method of claim 26, wherein the multiple link parameters include:
link size and link position.

32.	(Previously Presented) The method of claim 31, wherein the multiple link parameters further include:
number of times a link to the same location is displayed on a page; and
entity maintaining external page targeted by a link.

33.	(Previously Presented) The method of claim 26, wherein the determining the set of values of the first link parameter is based on an estimated value of displaying one or more links.

34.	(Currently Amended) The method of claim 26, wherein the determining the set of values of the first link parameter is based on a prediction that the set of values of the first link parameter maintains the cannibalization metric within a bounded range.

35.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising:
monitoring one or more user navigation metrics, including:
user selection of displayed links when navigating a website that includes multiple internal pages, wherein one or more of the internal pages include a plurality of 
multiple link parameters of selected links;
storing historical data that includes the user navigation metrics based on the monitoring;
obtaining, based on the historical data, including the user selection of displayed links, a cannibalization metric that corresponds to [[a]] the plurality of links presented on an internal page, the cannibalization metric associated with navigation away from the website 


determining a relationship between the cannibalization metric and a particular cannibalization covariate that corresponds to the plurality of links, the particular cannibalization covariate predicting navigation away from the website;
determining a relationship between a first link parameter and the particular cannibalization covariate;
determining, based on the relationship between the first link parameter and the particular cannibalization covariate, a set of values of the first link parameter that correspond to less than a threshold amount of navigation away from the website 
selecting a value of the first link parameter that is within the set of values; and
controlling an amount of user navigation away from the website by causing presentation of a link using [[a]] the selected value of the first link parameter that is within the set of values.

36.	(Currently Amended) The non-transitory computer-readable medium of claim 35, wherein the historical data further includes:

number of times a link to the same location was viewed.

37.	(Currently Amended) The non-transitory computer-readable medium of claim 35, wherein the historical data further includes:
one or more historical values of the cannibalization metric.

38.	(Previously Presented) The non-transitory computer-readable medium of claim 37, wherein the historical data further includes:
estimated value of displaying one or more links; and
one or more non-selection navigation activities.

39.	(Previously Presented) The non-transitory computer-readable medium of claim 35, wherein the multiple link parameters include:
link size and link position; and 
number of times a link to the same location is displayed on a page.

40.	(Previously Presented) The non-transitory computer-readable medium of claim 39, wherein the multiple link parameters include:
entity maintaining external page targeted by the link.

Allowable Subject Matter
4.	This is in response to the applicant's communication filed on November 03, 2021 and Applicant’s communication via email on November 12, 2021, wherein Claims 1, 22-26 and 28-40 are allowed and have been examined. Claims 1, 23, 26, 29 and 35-37 have been amended.  Claims 2-21 and 27 have been canceled by Applicants.  
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 26 and 35, the combination of the prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is (571) 272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681